Braley, J.
It was admitted by the defendant town that it makes and sells gas to the inhabitants, and that the duty "of blowing an accumulation of gas water out of the supply pipe running from the defendant’s gas main” to the dwelling house occupied by the plaintiffs, was undertaken and performed by its servants during the afternoon of the day' when the alleged injuries were suffered for which they severally seek damages. The jury properly could find that the odor of gas pervaded the house to such an extent, and that the gas was of such a noxious character as to cause the sickness complained of, and that the plaintiffs were not shown to have neglected any reasonable precautions to protect themselves from its effects. Finnegan v. Fall River Gas Works Co. 159 Mass. 311.
But if the question of the plaintiffs’ due care was one of fact, the defendant contends there is no evidence of its negligence. The defendant, having been notified that the flow of gas through *567the fixtures was not of sufficient volume, sent workmen to the place who unscrewed a plug in the gas pipe where it entered the house on the inside of the cellar wall, and as the plug was removed about two teaspoonfuls of a substance known as “water drip” which emits an odor similar to and practically indistinguishable from illuminating gas, ran out on to the cellar floor. The defendant offered evidence that this substance was harmless, and contended that, there being no proof of any leakage or escape of gas from the pipes, the plaintiffs could not recover. The plaintiffs’ physician and expert however testified, that in his opinion the vapors arising from the gas pipes, meaning the drip on the cellar floor, caused the plaintiffs’ sickness. And the jury could say that the experiment in their presence when, two teaspoorfuls of the substance having been poured on a piece of blotting paper, an odor was immediately produced which so permeated the court room that the windows were ordered open, tended strongly to confirm his opinion, as well as to illustrate its pungent and deleterious quality. It was the duty of the defendant when removing such a substance under the conditions described to use reasonable diligence to prevent harm to the inmates of the house, and whether that duty had been performed by leaving the drip on the floor when it could have been placed in a suitable receptable and taken away or the cellar windows opened, also was for the jury. Holly v. Boston Gas Light Co. 8 Gray, 123.

Exceptions overruled.